Citation Nr: 1035020	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for chronic liver disease, 
including residuals of a liver transport, to include as secondary 
to service-connected hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associated Counsel

INTRODUCTION

The Veteran had active service from June 1954 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision the Board notes that the Veteran was 
denied service connection for hepatitis and a chronic liver 
disease, including residuals of a liver transplant.  Subsequently 
in June 2010, the Veteran was granted service connection for 
hepatitis, rated as 10 percent disabling, effective from March 
23, 2005.  As a result, the claim for service connection for 
hepatitis is no longer before the Board.  

The Veteran testified before a decision review officer (DRO) at a 
November 2007 DRO hearing at the Indianapolis, Indiana, RO.  The 
hearing transcript is of record and has been reviewed.

The Board notes that the above issue was remanded by the Board in 
June 2009 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.


FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran's 
chronic liver disease, including residuals of a liver transplant, 
is related to active duty service or directly caused by or 
chronically worsened by his service- connected hepatitis.


CONCLUSION OF LAW

Chronic liver disease, including residuals of a liver transplant 
was not incurred in or aggravated by active duty service, nor is 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in May 2005 and December 2007 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The December 2007 letter provided 
this notice to the Veteran.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the December 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the December 2007 letter 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(2007), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and 
after the notice was provided the case was readjudicated and a 
June 2010 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.  

In June 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the Veteran to be 
afforded a VA examination to determine if the Veteran suffered 
from hepatitis that was related to his active duty service.  If 
and only if it was determined that the Veteran had hepatitis that 
was related to his active duty service, the examiner was then 
requested to opine whether the Veteran's current chronic liver 
disease is related to his hepatitis.  The requested examination 
having been afforded, the issue now returns to the Board for 
appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
VA examinations in December 2006 and July 2009, to include nexus 
opinions.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are more 
than adequate, as they are predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  In 
this regard the examiners for both the December 2006 and July 
2009 VA examinations considered all of the pertinent evidence of 
record and the statements of the Veteran, and provided a complete 
rationale for the opinions stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its June 2009 remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the VA 
a concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the 
Board is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and the 
record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2009).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service connected disability is required.

The Veteran claims that his chronic liver disease, including 
residuals of a liver transplant should receive secondary service 
connection to his service- connected hepatitis.  As such, it is 
necessary to determine if these disorders were incurred in active 
duty service and/or proximately caused by or chronically worsened 
by the Veteran's service-connected hepatitis.

Initially, the Board notes that the Veteran's service treatment 
records indicate that the Veteran was treated for infectious 
hepatitis while on active duty, but there is no indication that 
the Veteran suffered from a chronic liver disease while in active 
duty service.  The Veteran's June 1954 entrance examination lists 
the Veteran's endocrine system as normal.  The service treatment 
records indicate that the Veteran was diagnosed with infectious 
hepatitis, type A in May 1955.  Approximately two weeks after 
initial diagnosis, the Veteran was admitted to the hospital for 
25 days and upon discharge it was noted that the Veteran had 
recovered from infectious hepatitis without jaundice.  There is 
no indication that the Veteran later complained of hepatitis or 
any other liver disease while on active duty.  Indeed, the 
Veteran's August 1956 re-enlistment examination lists the 
endocrine system as normal, as does the Veteran's July 1958 
separation examination report. As such, the Board finds that 
there is no evidence of an in-service event or injury with regard 
to any chronic liver disease.

The Board acknowledges that the Veteran was diagnosed with 
chronic liver disease in 2002 which resulted in a liver 
transplant in April 2003.  As such the Board finds that the 
Veteran has a current disability of a chronic liver disease, 
including residuals of a liver transplant, as required by 38 
C.F.R. § 3.303(a) (2009).

While the Board notes that the Veteran does have a current 
disability, there is no evidence that the Veteran's current 
disability is related to his active duty service as there is no 
in-service event or injury associated with chronic liver disease 
and there is no evidence of continuity of symptomatology.  In 
this respect, the Veteran's first post-service diagnosis of 
chronic liver disease was by a private doctor in 2002 when the 
Veteran was diagnosed with cirrhosis.  As such, the Board 
observes that the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of a low 
back disability after service.  See 38 C.F.R. § 3.303(b) (2009).  
As noted above, the evidence of record shows the Veteran's 
initial post service diagnosis of a chronic liver disease was in 
October 2002, forty-four years after separation from service.  
This gap in the evidentiary record preponderates strongly against 
this claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).

With regard to the more than forty year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of a chronic liver disease, including residuals of a 
liver transplant, the Board notes that it may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained of 
the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  This absence of contemporaneous 
evidence constitutes negative evidence tending to disprove the 
claim that the Veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses 'negative evidence' 
which tends to disprove the existence of an alleged fact); see 
also 38 C.F.R. § 3.102 (2009) (noting that reasonable doubt 
exists because of an approximate balance of positive and 
'negative' evidence).

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
decision that clarified the circumstances under which a Veteran 
may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused by aggravation 
from a service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was 
changed to note that aggravation will not be conceded unless the 
baseline level of severity, of the non- service connected 
disability, is established by medical evidence.  The level of 
aggravation will be determined by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates that 
the disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The amendments to this section are not liberalizing.  
Therefore, because the Veteran's original claim of entitlement to 
service connection for a chronic liver disease, including 
residuals to a liver transplant, to include as secondary to 
hepatitis was received in March 2005, the Board will apply the 
former version of the regulation.

The Veteran was initially afforded a VA examination in December 
2006.  The VA examiner noted that the Veteran had suffered from 
hepatitis A while on active duty in 1955 and after recovering 
from that remained well until 1966 when the Veteran began 
suffering from anorexia, nausea, jaundice, and fever.  The 
Veteran stated that he was treated at the time by a private 
physician and was on bed rest at home for about nine weeks and 
made a full recovery.  The Veteran again remained well until 2001 
when he began to experience easy fatigability.  The record 
indicates that the Veteran suffered from severe fatigue and edema 
in May 2002 and was initially diagnosed with cirrhosis in 
November 2002.  However, the Veteran tested negative for 
hepatitis A, hepatitis B, and hepatitis C antibodies in 2002 and 
2003.  The examiner noted that it was determined that the Veteran 
had end stage liver disease and he received a liver transplant in 
April 2003.  The examiner diagnosed the Veteran with status post 
liver transplant for cryptogenic cirrhosis of the liver.  The 
examiner then opined that it appears to be extremely difficult to 
relate the cirrhosis of the liver to the hepatitis that the 
Veteran suffered in service, primarily because the Veteran 
recovered completely from that illness and he has remained 
negative for hepatitis A, hepatitis B, and hepatitis C 
antibodies.  The examiner stated that it is less likely than not 
that the cryptogenic cirrhosis and liver transplant are the 
result of the infectious hepatitis during the Veteran's active 
service. 

The Veteran was again afforded a VA examination in July 2009.  
The examiner, after reviewing the record, noted that the Veteran 
has a history of cirrhosis which necessitated a liver transplant 
and that the Veteran suffered from hepatitis A while in service.  
The examiner further noted that the Veteran had no other 
hepatitis history, no excessive use of alcohol, and no history of 
diabetes or a genetic disorder which could cause cirrhosis.  
Cryptogenic cirrhosis (cirrhosis due to unidentified causes) is a 
common reason for liver transplantations, it is used to explain 
why a proportion of patients develop cirrhosis.  The examiner 
notes that the Veteran had a liver biopsy indicating fatty 
steatosis, which can be caused by alcohol, although in this case 
there is no documented excessive alcohol use.  Nonalcoholic 
steatohepatitis (NASH) is believed to be caused by long standing 
obesity, type 2 diabetes, and insulin resistance.  The Veteran is 
obese with a body mass index (BMI) is greater than 30.  His 
obesity is documented in medical records dating back to the time 
of his diagnosis of cirrhosis.  He exhibits symptoms of insulin 
resistance, namely that he has elevated fasting blood glucose, 
but has not met the criteria for diabetes at this time.

The examiner acknowledged that the Veteran has viral hepatitis, 
type A, but notes that most patients with hepatitis A will 
recover completely within six months.  In this regard, the 
examiner noted that according to Harrison's Principles of 
Internal Medicine 17th ed.  (2008), "even when hepatitis A is 
complicated and the virus does not clear within six months, 
hepatitis A remains self-limited and does not progress to chronic 
liver disease."  As such, the examiner concluded that the 
Veteran's history of cirrhosis necessitating a liver transplant 
is not caused by or the result of hepatitis A.  The medical 
literature does not support the claim that hepatitis A leads to 
cirrhosis.  
With consideration of the above, the Board notes that both the 
December 2006 and July 2009 VA examiners provided negative nexus 
opinions with regard to the Veteran's chronic liver disease, 
including residuals of a liver transplant, being caused or 
aggravated by the Veteran's service-connected hepatitis.  

Finally, the Board notes the Veteran's statements that he suffers 
from a chronic liver disease, including residuals of a liver 
transplant that is related to his active duty service or service-
connected disability of hepatitis and while the Veteran as a lay 
person is competent to provide evidence regarding any 
symptomatology, he is not competent to provide evidence regarding 
diagnosis, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the possibility of a 
causal relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with respect 
to the medical question of whether his chronic liver disease is 
related to his service-connected disability of hepatitis, nor are 
they probative with respect to the question of his claimed 
disorder being etiologically related to his active duty service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim of 
direct and secondary service connection for a chronic liver 
disease, including residuals of a liver transplant.  In this 
regard, initially, there is no evidence of an in-service event or 
injury with respect to the Veteran's claim.  Finally, there is no 
probative evidence linking the Veteran's claimed disorder with 
either his active duty service or his service-connected 
hepatitis.  The Board has considered the benefit of the doubt 
rule; however, as a preponderance of the evidence is against this 
claim such rule does not apply and the claim must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for a chronic liver disease, 
including residuals of a liver transplant, to include as 
secondary to service-connected hepatitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


